DETAILED ACTION
This Office Action is in response to Application filed June 22, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I and Species 2, claims 15-23, 25 and 26, in the reply filed on June 24, 2022 is acknowledged.

Claim Objections
Claims 20, 21 and 25 are objected to because of the following informalities:
At the end of line 4 of claim 20, one of the two “reactor” should be deleted.
On line 3 of claim 21, “aluminium” should be replaced with “aluminum”.
On line 3 of claim 25, “a temperature threshold” should be replaced with “the temperature threshold” or “said temperature threshold”.
On lines 3-4 of claim 25, “a partial pressure threshold” should be replaced with “the partial pressure threshold” or “said partial pressure threshold”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-22 and 25 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Chen et al. (US 2013/0181240)
Regarding claims 15-22 and 25, Chen et al. disclose a method for forming silicon carbide (not-shown interface layer of silicon substrate 10 and InN buffer 11 in Figs. 1 and 2)  onto a silicon substrate (10) ([0028]) by reaction of said silicon substrate and a first precursor (TMIn) comprising indium and a plurality of carbon atoms ([0038]), because (a) Applicants do not specifically claim what the “silicon carbide” refers to, what the material composition of the “silicon carbide” is, and how thick it is, (b) Applicants’ silicon carbide should also include other elements such as indium since Applicants’ first precursor includes indium and carbon, and (c) the interface layer of the silicon substrate 10 and the InN buffer 11 should also comprise silicon, carbon and indium (claim 15), wherein said method further comprises the steps of: loading said silicon substrate (10) in a reaction chamber ([0029]); and subjecting said silicon substrate in said reaction chamber to a reaction cycle ([0029]-[0030]), said reaction cycle comprising supplying to said reaction chamber said first precursor at a temperature exceeding a temperature threshold and at a partial pressure exceeding a partial pressure threshold, which is inherent because (a) Applicants do not specifically claim what the “temperature threshold” and “partial pressure threshold” refer to, (b) therefore, the unspecified temperature threshold and partial pressure threshold can be set to arbitrarily small values, respectively, and (c) Applicants do not specifically claim what happens when the temperature exceeds the temperature threshold and the partial pressure exceeds the partial pressure threshold, thereby forming said silicon carbide (interface layer of 10 and 11) onto said silicon substrate (10), which is inherent (claim 16), wherein said first precursor (TMIn) comprises indium and a plurality of organic molecules comprising carbon atoms (claim 17), said first precursor (TMIn) comprises indium and a plurality of methyl groups (claim 18), said subjecting said silicon substrate (10) in said reaction chamber to a reaction cycle further comprises supplying to said reaction chamber a purge gas, or a reducing gas, or combinations thereof ([0031]-[0034]) (claim 19), said reaction chamber is suitable for epitaxial growth in a Metal-Organic Chemical Vapour Deposition reactor, or a Molecular Beam Epitaxy reactor, or an Atomic Layer Deposition reactor, or a Chemical Beam Epitaxy reactor, or a Metalorganic Vapour Phase Epitaxy reactor reactor ([0029]-[0030]) (claim 20), said silicon carbide (interface layer of 10 and 11) comprises a silicon carbide film, especially because Applicants’ silicon carbide film comprises elements other than silicon and carbon (claim 21), and when a thickness of said silicon carbide film exceeds a predetermined thickness threshold, said method further comprises the step of supplying ammonia and a second precursor comprising aluminium to said reaction chamber, thereby growing an aluminium nitride layer on top of said silicon carbide film, because (a) the limitation of claim 22 is conditional, and Applicants do not specifically claim what the “predetermined thickness threshold” is, and (b) therefore, when the unspecified “predetermined thickness threshold” is arbitrarily large, one of ordinary skill in the art does not need to follow the steps recited in claim 22 (claim 22), wherein said method comprises keeping supplying to said reaction chamber said first precursor at said temperature exceeding a temperature threshold and at said partial pressure exceeding a partial pressure threshold when supplying said ammonia and said second precursor to said reaction chamber, because (a) as discussed above for the rejection of claim 22, the limitation of claim 22 is conditional without Applicants’ claiming what the “predetermine thickness threshold” is, and (b) therefore, when the unspecified “predetermined thickness threshold” is arbitrarily large, one of ordinary skill in the art does not need to follow the steps recited in claims 22 and 23 (claim 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0181240)  The teachings of Chen et al. are discussed above.
Chen et al. differ from the claimed invention by not showing that said method further comprises supplying silane to said reaction chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that said method further comprises supplying silane to said reaction chamber, because (a) Applicants do not specifically claim when the silane is supplied to the reaction chamber and for what purpose, and (b) therefore, silane can be supplied to nitride semiconductor layers such as the InN buffer 11 n-type since Si has been a commonly employed n-type dopant in nitride semiconductor layers, or silane can be supplied together with the TMIn to improve a density and quality of the silicon carbide.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (US 10,167,549)
Chang et al. (US 9,396,936)
Powell et al. (US 6,488,771)
Hamza et al. (US 5,861,346)
Mehregany et al. (US 7,261,919)
Eshita et al. (US 4,855,254)
Shimada (US 8,735,908)
Takayama (US 8,043,937)
Nishio et al. (US 5,786,606)
Ishibashi et al. (US 6,165,812)
Lim et al. (US 8,581,531)
Fukazawa et al. (US 10,186,421)
Fukazawa et al. (US 10,186,585)
Watanabe et al. (US 9,893,234)
Ishibashi et al. (US 5,923,950)
Komiyama et al., “Suppression of crack generation in GaN epitaxy on Si using cubic SiC as intermediate layers,” APPLIED PHYSICS LETTERS 88 (2006) 091901.
Komiyama et al., “Stress reduction in epitaxial GaN films on Si using cubic SiC as intermediate layers,” JOURNAL OF APPLIED PHYSICS 100 (2006) 033519.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        June 30, 2022